Exhibit 10.30

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October
6, 2006 (the “Effective Date”), is by and among Quaker Chemical Corporation, a
Pennsylvania corporation (the “Company”), each of the Designated Borrowers party
hereto, each of Lenders party hereto, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and ABN AMRO BANK, N.V., as Syndication
Agent. Capitalized terms used and not otherwise defined in this Amendment shall
have the respective meanings ascribed to them in the Credit Agreement (as
defined below).

WHEREAS, the parties hereto have entered into that certain Credit Agreement
dated as of October 14, 2005 (the “Credit Agreement”);

WHEREAS, certain current and prospective changes in GAAP have affected, or may
in the future affect, the computation of certain financial ratios and
requirements set forth in the Credit Agreement and pursuant to Section 1.03(b)
of the Credit Agreement, the Company has requested certain amendments to the
Credit Agreement to preserve the original intent thereof; and

WHEREAS, the Company has requested, and the other parties hereto have agreed to
amend certain other provisions of the Credit Agreement on the terms and
conditions contained herein;

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

Section 1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, the Credit
Agreement is hereby amended as follows, effective as of the Effective Date,
except as otherwise expressly set forth herein:

(a) Section 1.01 of the Credit Agreement is amended by amending and restating
the following definitions, to read in their entireties as follows:

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, but without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than Letters of Credit to the extent such Letters of Credit
support Indebtedness otherwise included in clauses (a) through (g) hereof),
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases (other than the
Permitted Sale and Leaseback Transaction, to the extent same is subject to a
Lease Accounting Rules Change) and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in

 

-1-



--------------------------------------------------------------------------------

clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or Joint Venturer unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary; provided that each of clauses (a) through (g) (except Synthetic
Lease Obligations) shall only be included in Consolidated Funded Indebtedness to
the extent the foregoing appears as a liability on the balance sheet of the
Company in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
plus the portion of rent expense that is treated as interest in accordance with
GAAP as a result of the Permitted Sale and Leaseback Transaction being subject
to a Lease Accounting Rules Change, (ii) the provision for Federal, state, local
and foreign income taxes includable in Net Income for such period including,
without limitation, Permitted Non-Cash Reversals, (iii) depreciation and
amortization expense, (iv) non-cash charges in respect of any write down of
assets taken in the ordinary course of business, and (v) commencing on
January 1, 2006, non-cash compensation expenses related to the application of
financial accounting standard 123-R, and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (x) Federal, state, local
and foreign income tax credits of the Company and its Subsidiaries for such
period and (y) non-cash items increasing Consolidated Net Income in respect of
any write up of assets; provided, however, that the Company shall be permitted
to add back to EBITDA for the relevant period, the Permitted Restructuring
Charge; provided, however that (A) the Company shall treat as rent expense, and
therefore reduce EBITDA by, the amount of any payment made or accrued during
such period on account of the Permitted Sale and Leaseback Transaction, to the
extent same is subject to a Lease Accounting Rules Change; and (B) the Company
shall have provided to the Lenders information detailing (in form and level of
specificity reasonably satisfactory to the Administrative Agent) the expenses
and charges that comprise the restructuring charge not later than the earlier of
(i) ten (10) Business Days after the Company’s filing of the 8-K with respect to
such Permitted Restructuring Charge; and (ii) the date on which the financial
statements reflecting such Permitted Restructuring Charge are issued.
Calculations of Consolidated EBITDA shall give effect, on a pro forma basis, to
all Permitted Acquisitions and Dispositions permitted under this Agreement made
during the quarter or year to which the required compliance relates, as if such
Permitted Acquisition or Disposition had been consummated on the first day of
the applicable period.”

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with (i) borrowed money (including capitalized
interest), (ii) the deferred purchase price of assets, and (iii) off-balance
sheet liabilities, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Company and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP (other than on account of the Permitted Sale
and Leaseback Transaction, to the extent same is subject to a Lease Accounting
Rules Change), plus or minus the benefits or detriments, as the case may be, of
any interest rate protection.

 

-2-



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is further amended by adding the
following additional definitions thereto, to read in their entireties as
follows:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of October 6, 2006, by and among, inter alia, the Company, the Designated
Borrowers, the Lenders, and the Administrative Agent.

“First Amendment Effective Date” means October 6, 2006.

“Lease Accounting Rules Change” means a change in the definitions of capital and
operating leases under GAAP, as a result of which the Permitted Sale and
Leaseback Transaction is required to be classified as a capital lease, rather
than an operating lease.

“Permitted Sale and Leaseback Transaction” means with respect to the Company or
any Subsidiary, the arrangement, with the Butler County Port Authority (“BCPA”)
whereby the Company or such Subsidiary shall sell, lease, or otherwise transfer,
directly or indirectly, its facility (buildings and equipment) located in
Middleton, Ohio, cause improvements and additions to be made thereto
(collectively, the “Project”), and thereafter rent or lease such facility and
additional facilities and such equipment; all on substantially the terms and
conditions disclosed in that certain letter dated July 26, 2006 from the
Borrower to the Administrative Agent, with such changes to such terms and
conditions as have been disclosed in writing to, and approved by, the
Administrative Agent in its reasonable discretion; provided, however, that
(i) the total cost of the Project shall not exceed $45,000,000; and (ii) neither
the Company nor any Subsidiary will be or become a guarantor or surety for any
obligations owing by the BPCA (to any other financing entity) for the Projects.”

(c) Section 1.01 of the Credit Agreement is further amended by deleting in its
entirety the definition of “Permitted Synthetic Lease”.

(d) Section 1.03 of the Credit Agreement is amended by adding a new
Section 1.03(c) thereto, to read in its entirety as follows:

“Notwithstanding any other provision of this Agreement, in the event that,
solely as a result of a Lease Accounting Rules Change, and not as a result of
any action or inaction that the Borrowers may take in connection with the
Project, the Permitted Sale and Leaseback Transaction is required to be
classified as capital lease, for purposes of this Agreement, including without
limitation Section 7.03(e) hereof, it shall nonetheless be classified and
accounted for as an operating lease, in accordance with GAAP as in effect for
the Company as of the First Amendment Effective Date.”

(e) Section 7.03(e) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“Indebtedness in respect of capital leases, Synthetic Lease Obligations, and
purchase money obligations for fixed or capital assets in an aggregate amount
outstanding not to exceed at any time $15,000,000;

 

-3-



--------------------------------------------------------------------------------

(f) Section 7.05(h) of the Credit Agreement is amended and restated to read in
its entirety as follows:

“Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of (excluding, however, the Permitted Sale and Leaseback Transaction)
shall not exceed $25,000,000 from and after the Closing Date;”

(g) Section 7.05 of the Credit Agreement is amended by deleting the word “and”
appearing at the end of Section 7.05(l), by deleting the “.” appearing at the
end of Section 7.05(m) and replacing it with “;”, and by adding new subsections
(n) and (o) thereto, to read in their entireties as follows:

“(n) Dispositions of property pursuant to the Permitted Sale and Leaseback
Transaction; and

(o) Dispositions in the ordinary course of business by the Company and its
Subsidiaries of accounts and notes receivable or bankers’ acceptances relating
thereto for accounts generated from customers located in China and other
jurisdictions in the Pacific Rim region, which dispositions may be made at a
discount not to exceed ten percent (10%) of the original face amount of any such
account, note receivable or bankers’ acceptance.”

Section 2. Conditions of Effectiveness. This Amendment shall become effective as
of the First Amendment Effective Date (or, with respect to the amendment to the
definition of Consolidated EBITDA, January 1, 2006) when: (i) the Administrative
Agent shall have received counterparts of this Amendment executed by each of the
Borrowers, the Required Lenders and, acknowledged by the Administrative Agent;
(ii) the Company shall have paid all reasonable out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent invoiced to the Company in reasonable detail) incurred in
connection with this Amendment and invoiced prior to the time the condition in
clause (i) above is satisfied; and (iii) no Default shall have occurred and be
continuing, or would occur as a result of the transactions contemplated by this
Amendment.

Section 3. Representations and Warranties of the Borrowers. Each of the
Borrowers represents and warrants as follows:

(a) The execution, delivery and performance by each Borrower of this Amendment,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) assuming each of the Lenders is a Professional Market Party, violate any
Law. Each Borrower and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) The representations and warranties of (i) the Borrowers contained in Article
V of the Credit Agreement and (ii) each Borrower contained in each other Loan
Document, shall be true and correct in all material respects on and as of the
First Amendment Effective Date, except to the extent that

 

-4-



--------------------------------------------------------------------------------

such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 (Financial Statements; No Material Adverse Effect; No Internal
Control Event) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 (Financial
Statements).

(c) This Amendment, when delivered hereunder, will have been, duly executed and
delivered by each Borrower. This Amendment, when so delivered, will constitute,
a legal, valid and binding obligation of such Borrower, enforceable against each
Borrower in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy, receivership, moratorium,
conversationship, or other laws of general application affecting the rights of
creditors generally or by general principles of equity.

(d) The execution, delivery and performance of this Amendment by each Borrower
does not require the obtaining of any consent under any material agreement or
instrument by which any Borrower or its property may be bound.

(e) As of the First Amendment Effective Date, after giving effect to this
Amendment, no Default has occurred and is continuing.

Section 4. Reference to and Effect on the Loan Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) Each Borrower hereby: (i) ratifies and affirms all the provisions of the
Credit Agreement, as amended by this Amendment, and all the provisions of each
of the other Loan Documents, and (ii) agrees that the terms and conditions of
the Credit Agreement, as amended by this Amendment and all of the other Loan
Documents, shall continue in full force and effect as supplemented and amended
hereby.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly set forth herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents, or any right,
power or remedy of the Administrative Agent or the Lenders under the Loan
Documents; nor shall same be construed as or shall operate as a course of
conduct or course of dealing among the parties.

(d) All terms and provisions of this Amendment shall be for the benefit of and
be binding upon and enforceable by the respective successors and permitted
assigns of the parties hereto.

Section 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

-5-



--------------------------------------------------------------------------------

Section 6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW IS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT
REFERENCE TO ITS CONFLICTS OF LAW PRINCIPLES.

[Signature pages follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

QUAKER CHEMICAL CORPORATION

(a Pennsylvania corporation)

By:   /s/ Neal E. Murphy   Name: Neal E. Murphy   Title: VP & CFO By:   /s/ Mark
Featherstone   Name: Mark Featherstone   Title: VP & Global Controller

QUAKER CHEMICAL CORPORATION

(a Delaware corporation)

By:   /s/ Neal E. Murphy   Name: Neal E. Murphy   Title: President EPMAR
CORPORATION By:   /s/ Craig E. Bush   Name: Craig E. Bush   Title: Vice
President QUAKER CHEMICAL B.V. By:   /s/ Neal E. Murphy   Name: Neal E. Murphy  
Title: Attorney-in-Fact QUAKER CHEMICAL EUROPE B.V. By:   /s/ Neal E. Murphy  
Name: Neal E. Murphy   Title: Attorney-in-Fact

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Henry F. Bullitt   Name: Henry F. Bullitt   Title: Senior Vice
President

 

S-1



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
Henry F. Bullitt   Name: Henry F. Bullitt   Title: Senior Vice President

 

S-2



--------------------------------------------------------------------------------

PNC BANK, N.A. By:   /s/ Forrest B. Patterson, Jr.   Name: Forrest B. Patterson,
Jr.   Title: Senior Vice President

 

S-3



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By:   /s/ Nancy S. Krenson   Name: Nancy S.
Krenson   Title: SVP

 

S-4



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:   /s/ Ann Marie Hughes   Name: Ann Marie Hughes   Title:
SVP

 

S-5



--------------------------------------------------------------------------------

ABN AMRO BANK N.V. By:   /s/ Donald Sutton   Name: Donald Sutton   Title:
Managing Director By:   /s/ Patricia Christy   Name: Patricia Christy   Title:
Director

 

S-6